Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 11-1633

                          DONALD L. ACEVEDO,

                        Plaintiff, Appellant,

                                     v.

              PATRICK R. DONAHOE, Postmaster General;
                   UNITED STATES POSTAL SERVICE,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                        Lynch, Chief Judge,
                    Souter, Associate Justice,*
                     and Stahl, Circuit Judge.


          Elaine Rodriguez-Frank for appellant.
          Rosa Emilia Rodríguez-Vélez, United States Attorney,
Michael J. Elston, Chief Counsel, United States Postal Service,
and Alice L.A. Covington, Appellate Counsel, United States Postal
Service for appellees.



                           January 19, 2012



     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           Per Curiam.   For the reasons set forth in the district

court's opinion and order, Acevedo v. Potter, No. 08-cv-01468

(D.P.R. Mar. 23, 2011), we summarily affirm.      See 1st Cir. R.

27.0(c).




                                -2-